 OI:SI I RI.IN SIR;1(.S FOR Y 1 I t. IN(.Oesterlen Services for 'outh, Inc. and Service, lospi-tal, Nursing Home and Public Employees Union,I,ocal No. 47, affiliated with the Service EmployeesInternational Union, AFI.-CIO. ('ase 9 CA -13684.luls 19, 1979DEC'ISION AND O()RDiRBY Mt M11IRS Pt.NI I (. Mt RIRPII, ANI) ]'RI I Sl)AI IUpon a charge filed on April 2, 1979. b Serice,Hospital. Nursing ornome and Public IrmployeesUnion. I.ocal No. 47. affiliated with the Service tnlm-ployees International Union, AFL ('1 .hereincalled the Union. and duly served on Oesterlen Ser-vices for Youth, Inc., herein called Respondent. theGeneral ('ounsel of the National I.abor RelationsBoard, by the Regional Director for Region 9. issueda complaint and notice of hearing on April 19, 1979.against Respondent. alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (I) and Section 2(6) and (7) of' the Na-tional Labor Relations Act, as amended. Copies of'the charge, complaint. and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices. the com-plaint alleges in substance that on December II111978, following a Board election in Case 9 RC12556, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate:' and that.commencing on or about March 13, 1979, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested and is requesting itto do so. Thereafter, Respondent filed its answer tothe complaint admitting in part. and denying in part,the allegations in the complaint.On May 10, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment with exhibits attached. Subsequently, onMay 22, 1979, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. RespondentOfficial notice is taken of the record in the representation proceeding.Case 9-RC 12556, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosy'ser s Inc., 166 NLRB 938 (1967). enid. 388 F.2d 683 (4th Cir1968); Golden Age Beverage Co.. 167 NLRB 151 (1967), enld 415 F.2d 26(5th Cir. 1969); Interope Co .Penello, 269 F Supp. 573 (D.C'Va, 1957):Follett Corp. 164 NLRB 378 (1967), enfd 397 F.2d 91 (7th Cir. 1968). Sec9(d) of the NLRA, as amended.thereaftcr filed a document entitled "'Memorandtiunlin Opposition to the (;eneral ('ounsel's Motion forSutllmalr .l udtgme nt" as its response to the Notice 'l'oShow (Caluse.I'u)rsuant to the provisions of' Section 2(h) of tilheNational L.abor Relations Act, as amended. the Na-tional labor Relations Board has delegated its au-thoritN ill this proceeding to ,a three-member panel.U;pon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion fr Sulmar- .ludgmenItIn its answer to the complaint Respondent amitsthe request and refusal to bargain. In its respotnse tothe Notice o Show C'ause. howexer. Respondent as-serts that the Inion's certificatio n was improper onthe basis of Respondent's objections to the election inthe underlsinig representation proceeding.Review of the record herein. including the record in('ase 9 RC 12556, reveals that, pursuant to a I)eci-sion antid Direction of lection issued b\ the Regional[)irector fr Region 9, an election w\as conducted onOctober 20, 1978. which resulted i a vote of' 17 votesfor and 12 votes against the Union. with 4 challengedballots. Thereafter Respondent filed timely objec-tiolns to the conduct of the election and to conductaftecting g the results of the election. alleging in sub-stance that during the election: (I) the Board agentsupervising the election left the polling area with theballot box unsealed: (2) the union observer engagedin electioneering while the Board agent was absent bypassing a note to a voter and talking with voters inthe polling area: and (3) the union observer had anunofficial voter eligibilit's list on the table in the poll-ing area.After investigation, the Regional Director issuedhis Supplemental Decision and Certification of Rep-resentative on D)ecember I I 1978. in which he over-ruled Respondent's objections in their entirety andcertified the Union as the exclusive bargaining repre-sentative of the employees in the appropriate unit.Thereafter, Respondent filed a request for review of'the Regional Director's supplemental decision. Bytelegraphic order dated February 5, 1979, the Boarddenied Respondent's request for review. It thus ap-pears that Respondent in this proceeding is attempt-ing to relitigate issues fully litigated and finally deter-mined in the representation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitiga;eissues which were or could have been litigated in aprior representation proceeding.-ISee Pilhburgh Phml't (lua (o, .1i R B, 313 UlS. 146. 162 (1941):Rules and Regul.ations of the Boa.rd. Sec 102 67(f1 nd 102 69(c).243 NLRB No. 88563 I)t.( 'ISIO()NS OF NA I IONAI. I.AB)R R.AIONS BO()ARI)All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding. and Respondent does not oferto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege any spe-cial circumstances which would require' the Board toreexamine the decision made in the representationproceeding. We therefore find that Respondent hasnot raised any issue which is properly litigable in thisunfair labor practice proceeding.In this proceeding. Respondent contends, in ect,that due process entitles it to a hearing on its objec-tions to the election. Prior to denying Respondent'srequest for review, the Board considered the RegionalDirector's supplemental decision and the mattersraised in the request for review, including Respon-dent's contention that a hearing on its objections waswarranted.By denying Respondent's request for review, theBoard necessarily found that the objections raised nosubstantial or material issues warranting a hearing.4Further, it is well established that the parties do nothave an absolute right to a hearing on hbjections toan election. It is only when the moving party presentsa prima Jfici showing of substantial and material is-sues which would warrant setting aside the electionthat it is entitled to an evidentiary hearing. It is clearthat, absent arbitrary action, this qualified right to ahearing satisfies the constitutional requirements ofdue process5 Accordingly, we grant the Motion forSummary Judgment.6On the basis of the entire record, the Board makesthe followings:FINDIN(;S OF FA( I1. TE BUSINESS OF RESPONDENTRespondent, on Ohio corporation, is engaged in theoperation of a mental health care facility at Spring-3 Respondent asserts here that in its request for review it set forth "specialcircumstances" warranting the Board's reexamination of the representationproceeding. It did not, however, in its request for review specifically statewhat these "special circumstances" were nor does it do so in this proceeding.Furthermore. the Board in its telegraphic order denying Respondent's re-quest for review indicated that there were no substantial or material issueswarranting review.4See Madisonville Concrete Co.. a Division of Corum & Edvards. Inc., 220NLRB 668 (1975); Evansville Auto Paris, Inc.. 217 NLRB 660 (1975).5 GTE Lenkurt, Incorporated, 218 NLRB 929 (1975): Heavenlv Vall' Sk,Area, a California Corporation. and Heavenly Valley, a Partnership. 215NLRB 734 (1974); Amalgamated Clothing Workers of America /WinfieldManufacturing Company, Inc. v. N.L.R.B., 424 F.2d 818. 828. (D.C Cir.1970).6 In its answer to the complaint. Respondent denies the allegation that amajority of the employees designated and selected the Union as their repre-sentative for purposes of collective bargaining. Respondent, however, doesnot dispute the validity of the tally of the ballots. We therefore find thatRespondent's denial raises no substantial or material issue warranting ahearing.field, Ohio. During the 12-month period preceding is-suance of the complaint, a representative period. Re-spondent received gross revenues in excess of$250,0()0 and purchased and received goods and ma-terials vllued in excess of' $50,000() from suppliers lo-cated in the State of Ohio. each of' which, in turn.purchased and received the said goods and materialsat their locations in the State of ()hio directly frompoints outside the State of Ohio.We find, on the basis of the foregoing. that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. IIL LABOR O)R(iANI/AIION INV()I.VtI)Service. Hospital. Nursing Home and Public Em-ployees Union. .ocal No. 47. affiliated with the Ser-vice Employees International Union. AF. ('10. is alabor organization within the meaning of Section 2(5)of the Act.III. 1111 tUNIAIR I.i()OR PRAII( IlSA. i'h1e Rep/resentlaion ProceedingI. The UnitThe fllowing employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All child care workers, recreation workers,cooks, housekeepers, house parents, and mainte-nance men employed by the Respondent in itsResidential Treatment Program at Springfield.Ohio; excluding all office clerical employees,professional employees, guards and supervisorsas defined in the Act.2. The certificationOn October 20, 1978, a majority of' the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 9. designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on December 11, 1978, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.564 O()SIIRI.IN SRVI('S I O()R YO()tl I IN('B. The Request To Bargain and Re.Votdent1's Re/llialCommencing on or about December 18. 1978. andat all times thereafter. the Union has requested Re-spondent to bargain collectively with it as the xclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about March 13, 1979, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has. sinceMarch 13, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal. Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. TIlE I:E(I(]' -IF t' NFAIR lABOR P'RA('Ii( 'ISUPO()N ('OMMNIR('IThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I. above, have a close, intimate.and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.\'. ItHE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and. if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultn Company, Inc., 136 N LRB785 (1962); Commerce Company dhb/a Lamar Hotel.140 NLRB 226, (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U.S. 817: Burnett Con.tructionCompany, 149 NLRB 1419, 1421 (1964). enfd. 350F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:I. Oesterlen Serxices for Youth. Inc.. i anl cm-ploer engaged in commerce within the nleagili ofSection 2(6) and (71 of the Act.2. Service. Hospital, Nursing Iloime and PubhlicEmplo , ees Union, l.ocal No. 47. affiliated with theService mplo ees International Inion. AlI. ( 1().is a labor organization \within the meaning of Section2(5) of the Act.3. All child care workers, recre;tion 1orkers.cooks, housekeepers. house parents. and nlaintenancemen emplo)ed bh the Respondent in its ResidentialT'reatment Program at Springfield. Ohio: excludingall office clerical cmplosees, guards and super\ isorsas defined in the Act. constitute a unit appropriate lorthe purposes of' collective bargaining within themeaning of Section 9(h) of the Act.4. Since [)ecember 11. 1978, the abhoc-nalncd la-bor organization has been and no\, is the certifiedandi exclusive representative of all emplosces in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of' Section 9(a) ofthe Act.5. B refusing on or about March 13. 1979. and atall times thereafter. to bargain collectively with theabove-named labor organization as the exclusi e bar-gaining representative of all the emplo\ees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfaiir labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. B the aforesaid refusal to bargain. Respondenthas interfered ith, restrained, and coerced. and isinterfering with, restraining. allnd coercing. employeesin the exercise of the right, guaranteed them in Sec-tion 7 of the Act. and thereb has engaged in and isengaging in unfair labor practices within the meaningof Section 8X(:a)( I) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices aflecting commnerce within the mean-ing of Section 2(6) and (7) of the Act.ORD)ERPursuant to Section 10(c) of the National L.aborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent. Oes-terlen Services for Youth. Inc.. Springfield. Ohio. itsofficers, agents. successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectivel concerningr:Ites of pas, wages, hours. and other terms and con-ditions of emploiyment with Service. Hospital. Nurs-ing Home and Public Employees Union. l.ocal No.47. affiliated with the Services Employees Interna-tional Union, AFL CIO. as the exclusive bargainings6Com I ( SI( ( ) I - I)I.('ISI()NS )I1 NA I I()N. I.AB()R RI.A I IONS B()ARI)representative of its employees in thie tolloinlg ap-propriate unit:All childI care workers, recreation workers,cooks, housekeepers, house parents, and mainte-nance men employed b the Respondent in itsResidential Treatment Program at SpringfieldOhio: excluding all office clerical employeesproiessional employees, guards and supervisorsas defined in the Act.(h) In any like or related manner interfering with,restraining, or coercing employees in the excerise ofthe rights guaranteed them in Section 7 of the Act.2. Take the ftllowing afirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and. if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its facility located at Springfield, Ohio,copies of the attached notice marked "Appendix.7"Copies of said notice, on forms provided by the Re-gional Director for Region 9, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.In the erent that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational l.abor Relations Board" shall read "Posted Pursuant to a Judgmentof the nited States Court of Appeals Enforcing an Order of the Nati,nalLabor Relations Board."(c) NotiFy the Regional D)irector bor Region 9, inwriting, within 20 idays from the date of this Order,what steps have been taken to comply herewith.A I'.NI)IXNoi I( 1 1o LNMIPI. )YNI'ISP(Os-II) B' ORI)IR OF 1111lNAII()NAI. IAB()R RI AII()NS B()ARI)An Agency of the United States (overnmentWI wIIll. NI refuse to bargain collectivelyconcerning rates of pay, wages hours, and otherterms and conditions o employment with Ser-vice, hlospital Nursing llomc and Public Em-ployees Union, Local No. 47, affiliated with theService lEmployees International Union, AFL('1(), as the exclusive representative of the em-ployees in the bargaining unit described below.Wi WVI.l. NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.Wl: vil., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay.wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All child care workers, recreation workers,cooks, housekeepers, house parents, and main-tenance men employed by the Respondent inits Residential Treatment Program at Spring-field, Ohio; excluding all office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.OESIIRtI.IN StRVI( S FOR YouIHI. IN(C.56(